2022 IL App (2d) 210002-U
                                        No. 2-21-0002
                                    Order filed May 4, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Boone County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 13-CF-276
                                       )
RICARDO A. GARCIA,                     ) Honorable
                                       ) C. Robert Tobin III,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court.
       Presiding Justice Bridges and Justice Birkett concurred in the judgment.

                                           ORDER

¶1     Held: The Appellate Court affirmed the summary dismissal of the defendant’s
             postconviction petition because defendant failed to meet the standard to proceed on
             a claim of actual innocence.

¶2     Following a trial in the circuit court of Boone County, a jury found defendant, Ricardo A.

Garcia, guilty of first-degree murder in connection with the shooting death of Giovanni Galicia

(720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2012)). Defendant was also found guilty of mob action

(720 ILCS 5/25-1(a)(1) (West 2012)). He was found not guilty, however, of the attempted murders

of Jesus Casas and Fermin Estrada. The court sentenced defendant to 35 years in prison for first-
2022 IL App (2d) 210002-U


degree murder, to be served consecutively to a 2-year sentence for mob action. We affirmed

defendant’s convictions on direct appeal. People v. Garcia, 2019 IL App (2d) 161112. Defendant

later filed a postconviction petition alleging actual innocence. The trial court summarily dismissed

that petition. Defendant appeals from that order, and we affirm.

¶3                                     I. BACKGROUND

¶4                                         A. The Trial

¶5     To contextualize defendant’s postconviction claim, we recount the trial evidence by

reiterating most of the statement of facts from our decision in defendant’s direct appeal.

¶6     Galicia, Casas, and Estrada were all members of the Sureños 13 street gang. Around

midnight on the evening/early morning of November 29-30, 2013, they arrived together at

Estrada’s girlfriend’s apartment at 2019 Lake Shore Drive in Belvidere after a trip to a McDonald’s

restaurant. Galicia was in the driver’s seat of his Chevrolet Impala, Casas sat in the front

passenger’s seat, and Estrada was sitting in the back behind Casas. As they waited near the

apartment in the Impala, Casas and Estrada noticed a Lincoln Navigator driving slowly down Lake

Shore Drive. Two masked men exited from the backseat of the Navigator and approached the

Impala while the Navigator continued to drive slowly. One man proceeded to the driver’s side of

the Impala, and the other went to the passenger’s side. Casas saw the man on the passenger’s side

tap a revolver on the glass, and Estrada noticed that the man on the driver’s side was carrying a

black handgun. After a brief exchange of words between the masked men and the occupants of the

Impala, the man on the driver’s side opened fire, peppering the Impala with bullets. Four of those

bullets struck Galicia, and he was killed by a shot to the head. Neither Casas nor Estrada was

injured by the gunfire. Casas and Estrada then watched as the two men jumped back into the

Navigator and drove away from the scene. Estrada called 911.




                                               -2-
2022 IL App (2d) 210002-U


¶7     Police officers drove around the area in an attempt to locate the Navigator. Sergeant Daniel

Reid of the Boone County Sheriff’s Office located and began to follow a Navigator, which turned

out to be driven by defendant. Defendant led Reid on a high-speed chase through Boone and

Winnebago Counties. In the course of that pursuit, defendant ignored traffic signals, jumped a

raised median, and at one point accelerated in reverse directly toward Reid’s vehicle. By the time

defendant came to a stop on Perryville Road in Rockford, near the intersection with Spring Creek

Road, his driver’s-side wheels were on rims. The four occupants of the Navigator—defendant,

Anthony Perez, Ricardo Figueroa, and Cheyanne Patton—then fled on foot.

¶8     Reid shot defendant in the knee, and defendant was quickly apprehended by a different

officer. The police subsequently apprehended Figueroa, Patton, and eventually Perez. Upon

searching the Navigator, the police found a .40-caliber Glock semiautomatic handgun with an

extended magazine sitting on the driver’s seat. An Illinois State Police firearms examiner

determined that the casings that were found at the scene of the shooting at 2019 Lake Shore Drive

were fired from the Glock. Police also found two masks in the Navigator and a revolver lying

nearby on the street. One was a ski mask, and the other was a mask that was reminiscent of the

1996 horror film Scream.

¶9     Defendant was charged by indictment with first-degree murder under three different

subsections of the murder statute. He was also charged with mob action, two counts of attempted

murder, and several offenses that were nol-prossed prior to trial. At defendant’s trial, 1 the State

introduced evidence that defendant, Perez, Figueroa, and Patton were all members of the Latin

Kings street gang, which had a rivalry with the Sureños 13 street gang. A gang expert, Sergeant

David Dammon of the Belvidere Police Department, testified that members of the Sureños 13


       1
           Defendant, Perez, and Figueroa were each tried separately.


                                                -3-
2022 IL App (2d) 210002-U


street gang lived in or around an area of Belvidere that was known as “Little Mexico” (also referred

to at trial as “Little Village”). According to the State’s theory at trial, Figueroa was the person who

approached the passenger’s side of Galicia’s Impala, Perez was the shooter on the driver’s side,

and defendant was criminally responsible for the actions of Figueroa and Perez under principles

of accountability.

¶ 10   Patton, who testified for the State upon a grant of use immunity and after being advised

that she could be subject to contempt, testified as follows. Sometime on November 29, 2013,

defendant, who was her boyfriend at the time, drove her in his Lincoln Navigator to a house party

on Strawberry Lane in Belvidere. She had been to that house before, and, at some point in the past,

somebody had fired gunshots at her outside of that house. There were a lot of people at the house

on November 29-30, including Figueroa, whom she knew as “Jock,” and a person whom she knew

as “Shadow.” (Shortly after the shooting, Patton identified Perez as “Shadow” from a police lineup,

and an officer also testified at trial that Perez was known on the streets as “Shadow.”)

¶ 11   Patton explained that she noticed at the party that Shadow was taking pictures with a black

gun that had an extended clip. At some point that night, Patton decided to leave the house with

defendant in his Navigator to go get cigarettes. Defendant was in the driver’s seat, and she was in

the passenger’s seat. As they were pulling out, a man whom she knew as “Kuete” or “Daniel”

asked them to get beer. Jock and Shadow then got in the back of defendant’s Navigator and told

him to “take them to Little Village.”

¶ 12   Patton testified that she did not know why Jock and Shadow wanted defendant to drive

them to Little Village. Asked by the prosecutor what, if any, statements “they” made (presumably,

Jock and Shadow), Patton responded: “He wanted to go get at somebody. I don’t know.” She

added, “I don’t know—we didn’t know what their intentions were though.” According to Patton,




                                                 -4-
2022 IL App (2d) 210002-U


defendant took Jock and Shadow where they asked him to take them, which was just a few minutes

away from Strawberry Lane. At some point the Navigator came to a stop. Jock and Shadow then

got out and told defendant “[t]o go around the block, like, to drive.” Defendant then started to go,

and Patton heard multiple gunshots “real quick.”

¶ 13   Patton explained that, when Jock and Shadow got back in the Navigator, Shadow said that

he “shot that n*** in the face.” Shadow had a gun in his hand—the same gun that Patton had seen

earlier at the house party. Patton claimed that Jock and Shadow told defendant to drive and that

one of them said to go to Rockford. After defendant drove out of Belvidere, a police car came up

behind them. Jock and Shadow kept telling defendant to drive. According to Patton, defendant was

driving normally when the police had their lights and sirens on. When the Navigator came to a

stop, all of the occupants got out and ran. Patton had outstanding warrants at the time and was

apprehended close by.

¶ 14   On cross-examination, Patton testified that she did not know what time she arrived at the

house party that night, but she said that she was with defendant for most of the time she was there.

After Shadow took pictures with the gun with the extended clip, she saw Shadow again at the

house over the next hours, and he did not have the gun. She and defendant were at the party for a

few hours before they decided to get cigarettes. Both of them were in the Navigator pulling out

when Daniel waved them down and told them that he wanted them to pick up beer from a Mobil

station. As Daniel was talking about getting beer, Jock and Shadow got in the Navigator. Patton

had not heard any discussions between Jock and Shadow before they got in the Navigator. She did

not know what Jock’s and Shadow’s intentions were when they said they wanted to go to Little

Village.




                                               -5-
2022 IL App (2d) 210002-U


¶ 15   Patton continued on cross-examination to testify that it took a few minutes to go from the

house on Strawberry Lane to Little Village. She figured that they would go to Little Village first,

because it was right by the Mobil where she was going anyway. She did not hear any discussions

about guns during that time, nor did she see any guns. When they got to Little Village, “somebody”

told defendant to stop the Navigator. Defendant did so, and Jock and Shadow got out and started

to walk away. When defendant stopped, Patton did not see anybody outside on the streets. Jock

and Shadow said something about meeting them around the back, and defendant started to drive

away. Defendant drove away at a normal speed, and Patton heard gunshots very soon thereafter.

Then the Navigator stopped, and Jock and Shadow got back in. Both Patton and defendant were

looking around to see what was going on. Shadow was holding the same gun that she had seen

before, but she did not see the gun’s clip. Jock gave defendant driving directions, and defendant

was “a little freaked out.” Prior to getting into the Navigator, Patton did not hear any discussions

about shooting or killing anybody.

¶ 16   On redirect examination, Patton testified that, when the four of them set off for Little

Village that night, she knew that Jock and Shadow wanted “[t]o get at somebody.” However, she

did not think that Jock and Shadow were going to kill somebody. She would not have stayed in

the car if she “thought it was going to be something serious.”

¶ 17   On recross-examination, Patton agreed with defense counsel that “to get at somebody”

could “also mean you’re going to get at them by going and talking to them.” Patton reiterated that

she did not think that Jock and Shadow intended to kill somebody. Defense counsel asked: “To

get at somebody could mean you got to [sic] talk to them about something other—just something.

Getting at them is talking to them; is that fair?” Patton responded in the affirmative.




                                                -6-
2022 IL App (2d) 210002-U


¶ 18   Upon further redirect examination, Patton acknowledged having told detectives on the

night of the shooting: “yeah, like get at them, and they said one of these b*** if they are outside.”

She had also told police: “pretty much a Mexican,” or words to that effect.

¶ 19   Defendant did not present any evidence. The jury found defendant guilty of murder and

mob action but not guilty of attempted murder. He was sentenced to a total of 37 years in prison.

¶ 20                                     B. Direct Appeal

¶ 21   We affirmed defendant’s convictions on direct appeal. We held that “[t]he evidence was

sufficient to support defendant’s convictions under a common-design theory” of legal

accountability. Garcia, 2019 IL App (2d) 161112, ¶ 28. Among the facts that we cited in support

of our holding were: (1) “defendant, Perez, Figueroa, and Patton belonged to a gang that was a

rival of the gang to which Galicia, Casas, and Estrada belonged,” (2) “defendant drove Perez and

Figueroa to rival gang territory on the night of the shooting,” (3) Casas and Estrada saw

defendant’s Navigator “drive slowly down Lake Shore Drive before the shooting and then leave

the area once the two perpetrators jumped back into the vehicle,” (4) “defendant fled with Perez

and Figueroa after the shooting” by “driving recklessly through two counties” and then “jumped

out of the Navigator with the other occupants of the vehicle,” (5) defendant lied to police officers

about not knowing Patton or at least “declined to reveal her name,” and (6) police officers “found

the murder weapon on the driver’s seat of the Navigator,” along with “masks in the back of the

vehicle.” Garcia, 2019 IL App (2d) 161112, ¶¶ 29-30.

¶ 22   We further noted that the jury “could have reasonably inferred that defendant was present

when Perez was showing off his weapon hours before the shooting,” as Patton testified both that

she saw the weapon and that defendant was with her most of the night. Garcia, 2019 IL App (2d)

161112, ¶ 31. We also reasoned that the evidence supported that defendant heard either Perez or




                                                -7-
2022 IL App (2d) 210002-U


Figueroa make a comment about wanting to go to Little Village to “go get at somebody.” We noted

that Patton testified that the “go-get-at-somebody” comment was made in defendant’s presence,

and defendant “indeed drove Perez and Figueroa to Little Village at their request.” Garcia, 2019

IL App (2d) 161112, ¶ 32.

¶ 23   As to Patton’s testimony that she did not know that Perez and Figueroa were going to do

anything “serious” once they got to Little Village, we explained that “[t]he jury could have

reasonably determined that Patton was minimizing her own involvement” in the shooting while

also attempting to “protect defendant, who was her ex-boyfriend.” Garcia, 2019 IL App (2d)

161112, ¶ 33. We also determined that, in considering what it meant to “go get at somebody,” it

was “important to consider the context in which the statement was made.” Garcia, 2019 IL App

(2d) 161112, ¶ 34. We said: “Where one gang member gave another gang member, who had been

taking pictures with a gun earlier in the evening, a ride to rival gang territory for the stated purpose

of ‘get[ting] at somebody,’ the jury could have reasonably found that this was an agreement or

plan to engage in acts of violence or even murder.” Garcia, 2019 IL App (2d) 161112, ¶ 34.

Importantly, however, “even if defendant did not specifically contemplate murder, once he agreed

to drive Perez and Figueroa to Little Village to facilitate their violent criminal activities, he became

liable for their acts in furtherance of that common criminal design.” Garcia, 2019 IL App (2d)

161112, ¶ 34.

¶ 24   We distinguished the case law that defendant cited. We determined that, unlike those cases,

“the totality of the evidence here supported a conclusion that, before or during the commission of

the offenses of murder and mob action by Perez and Figueroa, defendant intentionally promoted

or facilitated those offenses by aiding and abetting his fellow gang members.” Garcia, 2019 IL

App (2d) 161112, ¶ 35.




                                                 -8-
2022 IL App (2d) 210002-U


¶ 25   The second argument that defendant raised on direct appeal was that the prosecutor used

improper examples in closing argument to illustrate principles of legal accountability. Although

we deemed those examples “inartful,” we held that defendant was not entitled to relief pursuant to

the plain-error doctrine. Garcia, 2019 IL App (2d) 161112, ¶ 45. We said that “[t]he evidence on

the issue of defendant’s accountability was not closely balanced.” Garcia, 2019 IL App (2d)

161112, ¶ 46. On that point, we asserted: “the evidence overwhelmingly supported a conclusion

that, before or during the commission of the offenses of murder and mob action and with the intent

to promote or facilitate the commission of those offenses, defendant aided and abetted Perez and

Figueroa by agreeing to be their ‘wheelman.’ ” Garcia, 2019 IL App (2d) 161112, ¶ 46. Defendant

likewise failed to demonstrate second-prong plain error, because “[t]he shortcomings in the

prosecutor’s examples were not so serious as to meet” the relevant standard. Garcia, 2019 IL App

(2d) 161112, ¶ 47.

¶ 26                                 C. Postconviction Petition

¶ 27   On October 13, 2020, defendant, pro se, filed a postconviction petition alleging actual

innocence. He relied on Figueroa’s affidavit. In this affidavit, Figueroa attested:

       “[O]n or about the night of November 30th, 2013, Ricardo Garcia was completely and

       unequivocally unaware of any plan to go out and shoot and/or kill anybody that night. I

       can also attest to the fact that Garcia was unaware of any firearms in his vehicle. As far as

       he was concerned, he was giving me a ride to the gas station to buy alcohol and cigarettes.

       Furthermore[,] I admit to placing the firearm on the driver’s seat of the truck when we all

       got out of the vehicle and ran from the police. This is the absolute truth[,] and I would

       willingly testify to this in a court of law.”

¶ 28   On November 19, 2020, the trial court summarily dismissed defendant’s postconviction




                                                 -9-
2022 IL App (2d) 210002-U


petition. Although the court determined that Figueroa’s affidavit was newly discovered evidence,

the court found that defendant failed to meet the other required elements to allege an arguable

claim of actual innocence. We granted defendant’s motion for leave to file a late notice of appeal

from this order.

¶ 29                                       II. ANALYSIS

¶ 30   The parties dispute whether defendant’s postconviction petition warranted further

proceedings.

¶ 31   The Post-Conviction Hearing Act provides a method whereby a person imprisoned in the

penitentiary may assert that his or her conviction was the result of a substantial denial of his or her

constitutional rights. 725 ILCS 5/122-1(a)(1) (West 2020). “A claim of actual innocence is

cognizable in a postconviction petition because the imprisonment of an innocent person violates

the due process clause of the Illinois Constitution, as do procedural barriers to having a claim of

innocence adjudicated on the merits.” People v. Henderson, 2014 IL App (2d) 121219, ¶ 24.

¶ 32   A claim of actual innocence requires evidence that is “(1) newly discovered, (2) material

and not cumulative, and (3) of such conclusive character that it would probably change the result

on retrial.” People v. Robinson, 2020 IL 123849, ¶ 47. “Newly discovered” means that the

evidence was discovered after trial and the petitioner could not have discovered it earlier through

the exercise of due diligence. Robinson, 2020 IL 123849, ¶ 47. “Material” means that the evidence

is “relevant and probative of the petitioner’s innocence.” Robinson, 2020 IL 123849, ¶ 47.

“Noncumulative” means that the evidence “adds to the information that the fact finder heard at

trial.” Robinson, 2020 IL 123849, ¶ 47. The “conclusive character” requirement is “the most

important element of an actual innocence claim”; it means that the new evidence, “when

considered along with the trial evidence, would probably lead to a different result.” Robinson,




                                                - 10 -
2022 IL App (2d) 210002-U


2020 IL 123849, ¶ 47. In other words, “[t]he new evidence need not be entirely dispositive,” but

it must “place[ ] the trial evidence in a different light and undermine[ ] the court’s confidence in

the judgment of guilt.” Robinson, 2020 IL 123849, ¶ 48.

¶ 33       Here, the trial court summarily dismissed defendant’s petition at the first stage of the

proceedings. At the first stage, the trial court independently reviews the petition, taking the

allegations as true (People v. Tate, 2012 IL 112214, ¶ 9), to determine whether the petition is

“frivolous or *** patently without merit” (725 ILCS 5/122-2.1(a)(2) (West 2020)). The court may

summarily dismiss a petition as frivolous or patently without merit only if it has “no arguable basis

either in law or in fact.” Tate, 2012 IL 112214, ¶ 9. Although the petition must “clearly set forth

the respects in which petitioner’s constitutional rights were violated” (725 ILCS 5/122-2 (West

2020)), the threshold for surviving the first stage is low (People v. Hodges, 234 Ill. 2d 1, 9 (2009)).

The defendant must set forth only the gist of a constitutional claim, which means that the petition

contains “enough facts to make out a claim that is arguably constitutional.” Hodges, 234 Ill. 2d at

9. We review de novo an order summarily dismissing a postconviction petition. Hodges, 234 Ill.

2d at 9.

¶ 34       “Generally, a codefendant’s affidavit will be considered newly discovered evidence where

the codefendant was not available to testify at the defendant’s trial because to do so would have

forced the codefendant to waive his privilege against self-incrimination.” People v. Ruhl, 2021 IL

App (2d) 200402, ¶ 86. The case at bar presents a twist on that familiar rule. The State called

Figueroa as a witness at defendant’s trial and offered him use immunity, but Figueroa refused to

testify. In reviewing defendant’s postconviction petition, the trial court determined that Figueroa’s

affidavit was newly discovered evidence because Figueroa “was a co-defendant and he refused to

testify at trial (even with use immunity),” so “his testimony would have been unavailable at trial.”




                                                - 11 -
2022 IL App (2d) 210002-U


The court cited Henderson, but in that case the prosecution declined to offer a defense witness use

immunity. Henderson, 2014 IL App (2d) 121219, ¶ 8. On appeal, the parties do not devote much

attention to the newly-discovered-evidence requirement. For purposes of this appeal, we need not

comment further on the issue. We will assume, without deciding, that Figueroa’s affidavit

constituted newly discovered evidence.

¶ 35   We determine that Figueroa’s affidavit was not cumulative. In his affidavit, Figueroa

claimed that he placed a firearm on the driver’s seat of defendant’s vehicle. That evidence was not

presented at defendant’s trial, so this fact would add to the information that the jury heard.

¶ 36   However, as we will explain, Figueroa’s affidavit was not material, as he did not provide

any factual allegations that were relevant and probative of defendant’s innocence. For the same

reason, Figueroa’s affidavit did not satisfy the conclusive-character requirement by placing the

trial evidence in a different light or undermining our confidence in defendant’s guilt. Even at the

first stage of postconviction proceedings, a defendant must provide at least some factual support

for his or her claims. See Hodges, 234 Ill. 2d at 10 (“However, our recognition of a low threshold

at this stage does not mean that a pro se petitioner is excused from providing any factual detail at

all surrounding the alleged constitutional violation.”).

¶ 37   In the first two sentences of his affidavit, Figueroa offered conclusions about defendant’s

state of mind without providing any supporting facts. Specifically, Figueroa attested: “[O]n or

about the night of November 30th, 2013, Ricardo Garcia was completely and unequivocally

unaware of any plan to go out and shoot and/or kill anybody that night. I can also attest to the fact

that Garcia was unaware of any firearms in his vehicle.” In our decision in defendant’s direct

appeal, we detailed the evidence supporting defendant’s guilt under a common-design theory of

accountability. For example, Patton testified that Perez showed off the murder weapon at the party




                                                - 12 -
2022 IL App (2d) 210002-U


that defendant attended. Patton also testified that either Perez or Figueroa said something in

defendant’s presence about wanting to go to rival gang territory to “go get at somebody.”

Defendant then dropped off his associates in rival gang territory and remained in the general area.

After the shooting, police officers witnessed defendant attempting to escape with his associates by

driving recklessly into Rockford and then fleeing on foot. In his affidavit, Figueroa did not allege

facts contradicting any of the State’s evidence bearing on the group’s common design.

¶ 38   Even taking as true the conclusory propositions in the first two sentences of Figueroa’s

affidavit, those propositions would not exonerate defendant. In his appellate brief, defendant

asserts that Figueroa attested that defendant did not know that Figueroa and Perez were armed or

that “they intended anything criminal.” Elsewhere in his brief, defendant maintains that “Figueroa

was essentially stating that he did not discuss his (or Perez’s) mindset at all prior to arriving at the

scene.” (Emphasis in original.) However, that is not what Figueroa stated in his affidavit. Rather,

Figueroa claimed only that defendant was “unaware of any firearms in his vehicle” and “unaware

of any plan to go out and shoot and/or kill anybody that night.” We note that conspicuously absent

from Figueroa’s affidavit was any allegation that defendant was unaware that Figueroa and Perez

possessed masks. Moreover, as we explained in defendant’s direct appeal, “even if defendant did

not specifically contemplate murder, once he agreed to drive Perez and Figueroa to Little Village

to facilitate their violent criminal activities, he became liable for their acts in furtherance of that

common criminal design.” Garcia, 2019 IL App (2d) 161112, ¶ 34.

¶ 39   In the third sentence of his affidavit, Figueroa asserted: “[a]s far as [defendant] was

concerned, he was giving me a ride to the gas station to buy alcohol and cigarettes.” Again,

Figueroa provided no facts supporting his claim to knowledge about defendant’s state of mind.

Moreover, the record positively rebuts Figueroa’s assertion that defendant thought that he was




                                                 - 13 -
2022 IL App (2d) 210002-U


merely taking Figueroa to a gas station, so Figueroa’s statement had no arguable basis in fact. See

Robinson, 2020 IL 123849, ¶ 60 (“For evidence to be positively rebutted, it must be clear from the

trial record that no fact finder could ever accept the truth of that evidence, such as where it is

affirmatively and incontestably demonstrated to be false or impossible ***.”). The trial evidence

showed that defendant dropped Figueroa and Perez off near apartments in rival gang territory—

not at a gas station. Figueroa did not explain in his affidavit why his group ended up at an apartment

complex if the driver of their vehicle thought that they were going to a gas station.

¶ 40   In the last substantive sentence of his affidavit, Figueroa “admit[s] to placing the firearm

on the driver’s seat of the truck when we all got out of the vehicle and ran from the police.” This

was the only claim in Figueroa’s affidavit that was factual in nature rather than an unsupported

conclusion about defendant’s state of mind. Assuming the truth of this fact, it is not material, nor

is it arguable that such fact would probably change the result on retrial. The State theorized that

defendant was the getaway driver, not the shooter. Even if defendant never touched a firearm on

the night of the shooting, he could still be found guilty of murder and mob action under

accountability principles.

¶ 41   Defendant analogizes this case to People v. Parker, 2012 IL App (1st) 101809, and People

v. Lofton, 2011 IL App (1st) 100118. Both of those cases involved affidavits attesting that the

respective defendants were not present at the scene of the crimes. See Parker, 2012 IL App (1st)

101809, ¶ 64; Lofton, 2011 IL App (1st) 100118, ¶¶ 21-23. Here, by contrast, Figueroa did not

deny that defendant drove him and Perez to and from the scene of the shooting. Parker is further

distinguishable because the State’s proof against the defendant in that case was relatively weak,

consisting primarily of a confession that the defendant provided under questionable circumstances.




                                                - 14 -
2022 IL App (2d) 210002-U


Parker, 2012 IL App (1st) 101809, ¶ 85. Here, we said in defendant’s direct appeal that the

evidence against defendant was overwhelming. Garcia, 2019 IL App (2d) 161112, ¶ 46.

¶ 42   Accordingly, we hold that defendant failed to allege an arguable claim of actual innocence,

and his petition was frivolous and patently without merit. Accordingly, the trial court properly

summarily dismissed defendant’s petition.

¶ 43                                  III. CONCLUSION

¶ 44   For the reasons stated, we affirm the judgment of the circuit court of Boone County.

¶ 45   Affirmed.




                                             - 15 -